                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 BLACKBURNE & SONS REALTY
 CAPITAL CORPORATION,

            Plaintiff,

 v.                                           Case No. 18-CV-1115-NJR-RJD

 RICK L. ANDERSON, SHEILA
 ANDERSON, LOYAL E. ANDERSON,
 and L.E. ANDERSON BROS. OIL CO.,

            Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      On January 16, 2019, the Court granted Plaintiff’s Motion for Default Judgment

(Doc. 45) and entered a Judgment against Defendants (Doc. 46). On May 6, 2019, Plaintiffs

filed a Notice of Sale (Doc. 47). Now before the Court is Plaintiff’s Amended Motion for

Order of Sale (Doc. 51), confirming the sale of the premises which are the subject of this

matter and described as:

      LOT NUMBER FORTY-FOUR (44) OF THE KIEFFER SUBDIVISION,
      BEING A PART OF THE SOUTHEAST QUARTER (SE/4) OF THE
      NORTHWEST QUARTER (NW/4) OF SECTION TWENTY-NINE (29),
      TOWNSHIP ONE (1) SOUTH, RANGE TWELVE (12) WEST OF THE 2ND
      PRINCIPAL MERIDIAN, WABASH COUNTY, ILLINOIS, AS SHOWN ON
      A PLAT RECORDED IN PLAT RECORD 2, SLIDE 132, IN THE WABASH
      COUNTY RECORDER'S OFFICE, SITUATED IN THE CITY OF MT.
      CARMEL, COUNTY OF WABASH, IN THE STATE OF ILLINOIS,
      COMMONLY REFERRED TO AS 111 S. ELM ST., MOUNT CARMEL, IL
      62863.



                                       Page 1 of 2
      The Court FINDS that all notices required by 735 ILCS 5/15-1507(c) were given,

including a Notice of Sale (Doc. 47). The Court further FINDS that the sale was fairly and

properly made, and that the Court-appointed receiver proceeded in accordance with the

terms of this Court’s Judgment.

      The Court GRANTS Plaintiff’s Motion (Doc. 53) and ORDERS that the sale of the

premises involved herein and the Residential Sales Contracts for the premises are hereby

approved, ratified, and confirmed; the proceeds of the sale be distributed in accordance

with the contracts.

      IT IS SO ORDERED.

      DATED: August 20, 2019

                                                s/ Nancy J. Rosenstengel
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 2 of 2
